Case 1:19-cv-00660-MKB-SMG Document 59 Filed 05/14/20 Page 1 of 4 PageID #: 672




                                                              DIRECT DIAL 212.763.0889
                                                              DIRECT EMAIL shecker@kaplanhecker.com



                                                                 May 14, 2020

 BY ECF

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

         Re:     Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                 Civ. 660 (E.D.N.Y.)

 Dear Judge Brodie:

         We write on behalf of the Federal Defenders in advance of tomorrow’s conference.

         As noted previously, we have seen some meaningful improvements this month in relation
 to calls that the BOP has scheduled. We are receiving fewer reports that inmates are not allowed
 to take legal calls in private and fewer reports that facility staff are arbitrarily cutting calls short.
 We appreciate the Court’s and Ms. Lynch’s efforts in addressing these issues, and hope to see
 continued improvements moving forward.

         But significant problems remain. Since the beginning of the coronavirus crisis, the
 principal Sixth Amendment issue at the MDC and MCC has been that the demand for legal calls
 and videoconferences greatly exceeds supply, resulting in significant delays when attorneys seek
 to speak with their clients. In early April, the Federal Defenders requested that the Court issue an
 order requiring the BOP to schedule legal calls within 48 hours of a request or otherwise explain
 to the Court its inability to do so. See Doc. No. 45. In declining to issue the requested order, Your
 Honor stated:

                 I’m going to allow BOP to gather the information, figure out how to
                 accommodate more calls per day because it is necessary, and then
                 you should be accommodating these calls within 48 hours. That
                 should not be a hardship either. Regardless of whether you’re
                 getting 40 or 50 requests a day, you should be able to. And if you
                 can’t accommodate these calls in 48 hours, then yes, you should be
                 able to say, I can’t accommodate the call because we’ve already
Case 1:19-cv-00660-MKB-SMG Document 59 Filed 05/14/20 Page 2 of 4 PageID #: 673


                                                                                                                  2

                   scheduled 40 for today and 40 for tomorrow, but I’ll schedule you
                   for the next day. Those are not unrealistic requests.

 Tr. of Apr. 3, 2020 Conf. at 46.

          In response, the BOP told the Court on April 6 that “the maximum number of daily calls it
 can facilitate at the MDC in the immediate term, i.e., from tomorrow through April 17, will be 54
 (comprised of 18 court proceedings and 36 legal calls or calls with Probation or Pretrial Services).”
 No. 48 at 2. 1 The BOP further told the Court that “the maximum number of daily calls it can
 facilitate at the MCC in the near term, i.e., from Monday through April 17, will be 70 (comprised
 of 30 court proceedings and 40 legal calls or calls with Probation or Pretrial Services).” Id. The
 BOP stated that it “expect[ed] its capacity to increase after” April. 17. Id.

         When the Federal Defenders expressed concern that those commitments were insufficient
 to meet the demand for legal consultation, Doc. No. 49, the government reiterated that call capacity
 was “expected to rise significantly as extra staff comes on board.” Doc. No. 50; see also Tr. of
 Apr. 10, 2020 Conf. (Seth Eichenholtz: “We are confident we will continue to increase the call
 capacity or get to the point that either we are providing those calls, as many as of them as possible
 within the 48-hour period.”). With respect to the MDC specifically, the government said the
 additional staff would increase call capacity “to 54 legal calls per day.” Doc. No. 52 at 2 (emphasis
 added).

         Although the additional staff arrived more than a month ago, the number of calls scheduled
 has remained effectively unchanged, and there has been nothing near the “significant” increase
 that the government promised. The Federal Defenders have raised the issue of call volume for
 weeks, primarily in relation to the more populated MDC, and have attempted to explore practical
 solutions. See, e.g., Tr. of May 8, 2020 Conf. at 28 (Deirdre von Dornum, raising the possibility
 that calls could be scheduled after the afternoon count, when legal visiting previously took place).

         After we raised concerns about the MDC’s capacity at last week’s conference, Your Honor
 told the government:

                   Well, whether you can agree to it or not, [evening calls are]
                   something that you have to look into, because if the calls cannot be
                   accommodated during the afternoon slot in addition to the morning
                   slot, then you are going to have to do so in the evening. And then
                   based on the fact that the number of calls have been increasing and
                   courts are now scheduling more matters, which means that they will
                   be increasing even more, you really need to start thinking about how
                   to accommodate additional calls in the evening . . . .

 Id. at 43. The government insisted that “this has always been something that we have thought
 about, in terms of how we can increase capacity,” and assured the Court that “if there’s still a

 1
   The government based this total on a six-calls-per-floor calculation. ECF No. 48 at 2. When the women’s unit is
 included, however, the total number of calls to be shared by defense counsel, Probation, and Pretrial actually comes
 to 42.
Case 1:19-cv-00660-MKB-SMG Document 59 Filed 05/14/20 Page 3 of 4 PageID #: 674


                                                                                                      3

 problem, certainly we are going to discuss it.” Id. at 44. Your Honor reiterated that the parties
 should work to avoid a situation in which they tells the Court in two weeks “that the volume is so
 great that neither the morning or afternoon slots could accommodate all of the calls and the calls
 just couldn’t be made,” and instructed the government to “start looking into evening calls as an
 alternative, understanding that [it] may very well need to do that.” Id. 45.

         As of this past Monday, the BOP permitted the Federal Defenders to submit three
 additional requests for 15-minute calls for the sixth floor of the MDC, which the MDC said it
 would attempt to place in the morning, assuming court calls were not at full capacity. The demand
 for legal calls on the sixth floor still exceeds the number of slots available, however, and this partial
 fix will likely be mooted in the coming weeks as court proceedings take place with increased
 frequency.

        The Federal Defenders also informed the government that the demand for legal calls
 exceeds capacity on three other floors at the MDC, and there are attorneys who have been waiting
 two weeks to speak to their pretrial clients. This evening the Federal Defenders were told that they
 could follow the same practice of submitting requests for shorter morning calls for other floors at
 the MDC, but, as with the sixth floor, these calls would still depend on the lack of a court
 proceeding scheduled for the same time. In other words, it does not appear that overall capacity
 has changed since the government’s April 6 letter, but rather the BOP is now willing, more than
 six weeks later, to permit some additional legal calls when call slots allocated to court proceedings
 go unused.

         Especially as the challenges of guaranteeing sufficient (and scheduled) legal access are
 likely to increase at both facilities in the weeks to come, we respectfully request that the Court
 direct the government to formulate a comprehensive plan for legal access to be submitted to the
 Court within the next 10 days. That plan should address:

     •   What is the BOP’s current capacity for legal calls and videoconferences at the MDC and
         MCC?

     •   What are the BOP’s plans for increasing capacity to meet demand during the remainder of
         the coronavirus crisis? For example, will current levels of staffing be maintained? Or will
         additional staff be brought to the facilities?

     •   Does the BOP anticipate any new impediments to meeting the demand for legal calls and
         videoconferences in the future (e.g., loss of staff)?

     •   What are the BOP’s plans for assuring that legal calls and videoconference occur at
         scheduled times, especially as we begin to see an increase in the number of court
         conferences that require counsel’s availability at specific times?

     •   What are the BOP’s plans for resuming in-person visiting, even if the date such visiting
         may restart is uncertain? What steps is the BOP taking now to prepare for that moment?
         Recognizing that any plan for the resumption of in-person visiting will almost certainly
Case 1:19-cv-00660-MKB-SMG Document 59 Filed 05/14/20 Page 4 of 4 PageID #: 675


                                                                                                   4

           require ramped-up testing, is the BOP seeking to procure such tests at a level that would
           permit testing of detainees, guards, and visitors?

       •   Given that risks associated with COVID-19 will exist until there is a vaccine, how will the
           BOP ensure that alternative methods of attorney access remain available after in-person
           legal visiting resumes?

        To date, we have struggled to obtain the basic information that would make constructive
 engagement on these topics possible. Following the government’s submission, however, we
 believe that our client, as well as the Court and the mediator, will be in a better position to
 determine the most effective way to address the Sixth Amendment challenges that individuals in
 BOP custody continue to face.



                                                                Respectfully submitted,


                                                                /s/ Sean Hecker
                                                                Sean Hecker


 cc:       Counsel of Record (by ECF)
           Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
           Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
           Tony Joe, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
           Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
           David Jones, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
